DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Claim Rejections - 35 USC § 103	5
Allowable Subject Matter	6
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 9/23/20.  Claims 1-20 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Abou Shousha et al (US 2019/0222817 A1).           Regarding claim 1, Abou Shousha discloses an apparatus comprising: at least one processor (see fig. 1a, 2); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see fig. 1a, 2), cause the apparatus at least to perform: capture at least one image of a cornea of the user (see 0064, 0076); process the at least one image to detect one or more objects or activities based on one or more reflections by a peripheral portion of the cornea (see 0068, 0071); and provide an alert to the user for alerting the user to the detection of the one or more objects or activities (see 0071).
Regarding claims 2, 3, Abou Shousha discloses detecting one or more objects or activities based on one or more reflections by the cornea; determining which of the one or more objects or activities are represented in a portion of the at least one image corresponding to the peripheral portion of the cornea; and selecting those one or more objects or activities which are determined to be represented in the portion of the at least one image corresponding to a peripheral portion of the cornea (see 0064, 0071);

Regarding claims 5-13, 15, 16, Abou Shousha discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: determine whether the user is interacting with the one or more objects; and if the user is determined to be interacting with the one or more objects, no alert is provided to the user for alerting the user to the detection of the one or more objects (see 0071, 0200); 
obtain at least one image of a left cornea of the user and at least one image of a right cornea of the user; determine a proximity of the one or more objects to the user based on a parallax of the one or more objects between the at least one image of a left cornea of the user and at least one image of a right cornea of the user; and if the one or more objects are within a threshold proximity, no alert is provided to the user for alerting the user to the detection of the one or more objects (see 0096, 0071, 0200); 
an identity of the one or more objects; a location of the one or more objects relative to the user; a movement of the one or more objects (see 0071, 0200);
capture a plurality of images of the cornea of the user at different times; and determine one or more activities based on changes concerning the one or more objects between the plurality of images, wherein the provision of the alert to the user for alerting the user to the detection of the one or more objects or activities is conditional on an identity of the determined one or more activities (see 0200, 0201);  
a visual output (see 0199);
display visual content while capturing and processing the at least one image, and wherein the alert comprises a temporary interrupt to the displayed visual content (see 0199);
displaying a visual representation of the one or more objects or activities to the user (see 0199);  
a haptic output or an auditory output (see 0199);
indicate a location of the one or more objects or activities relative to the user (see 0199);
one or more reflections by the cornea (see 0064, 0071);
one or more reflections of the one or more objects or activities (see 0064, 0071).


Regarding claims 18, 20, Abou Shousha discloses the one or more reflections by the cornea, and wherein the one or more reflections comprise one or more reflections of the one or more objects or activities (see 0064, 0071).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al (US 2019/0222817 A1) in view of Eberl et al (US 2002/0101568 A1).
claim 14, Abou Shousha teaches all elements as mentioned above in claim 1.  Abou Shousha does not teach expressly provision of the alert is conditional on a determination that the user is looking at the apparatus when the at least one image is captured.
Eberl, in the same field of endeavor, teaches provision of the alert is conditional on a determination that the user is looking at the apparatus when the at least one image is captured (see 0191, 0189).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Abou Shousha to utilize the cited limitations as suggested by Eberl.  The suggestion/motivation for doing so would have been to enhance the command capabilities by enabling a system that takes the least possible effort on the part of the operator with the highest measure of directness (see 0036).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Abou Shousha, while the teaching of Eberl continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Claims 1-3, 4-20 are rejected.  Claim 4 is objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666